Citation Nr: 1756153	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  14-42 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Parke, Associate Counsel



INTRODUCTION

The Veteran had active duty from August 1951 to August 1953.

This appeal is before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

In a November 2014 VA Form 9 Appeal to the Board, the Veteran requested a Board videoconference hearing. However, in August 2017 the Veteran contacted the RO and requested that his hearing be canceled. Accordingly, the Board considers his request for a hearing to be withdrawn and will proceed to adjudicate the case based on the evidence of record. See 38 C.F.R. § 20.704(d), (e).

This appeal was processed entirely electronically using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

The Veteran's facet arthritis of the lumbar spine is at least as likely as not related to his active service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for facet arthritis of the lumbar spine have been met.  38 U.S.C. §§ 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

This decision is a total grant of the benefits sought on appeal, and any error related to the Veterans Claims Assistance Act (VCAA) is moot. 38 U.S.C. §§ 5103, 5103A; 38 C.F.R. § 3.159; Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection on a direct basis is merited if there is evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a). 

The Veteran was diagnosed with facet arthritis of the lumbar spine in his July 2014 VA medical examination.

The Veteran's service treatment records show that he had a lumbar spine injury in August 1953. 

The Veteran contends that he has suffered with back symptoms since service.  

The Veteran was afforded VA medical examinations in September 2011 and July 2014, and the examiners provided a negative nexus opinion regarding whether the Veteran's low back condition is related to his active service. While the July 2014 VA examiner noted that the Veteran reported having complaints of back pain since service, he opined that because there were no records of back pain for several years after service, it broke the link between the Veteran's current complains and military service.  He therefore opined that the Veteran's facet arthritis was not caused by or a result of or aggravated by his military service.  In this case, it appears that the examiners have dismissed the Veteran's competent and credible lay evidence as to onset and continuing symptoms.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

The Veteran has submitted a July 2014 private medical opinion from Dr. P.H.L showing that it is more likely than not that the cause of the Veteran's facet arthritis of the lumbar spine is a result of the Veteran's lumbar spine injury in service.  The doctor noted that she has treated the Veteran since 1984 and that she reviewed the Veteran's service records, noting the specific injury in service.  

Here, the Board finds that the July 2014 private medical opinion is more probative than the VA medical opinions. Dr. P.H.L. had reviewed the Veteran's service treatment records, treated the Veteran from 1984 to 1987 and from 2008 to the present and has accepted the Veteran's statements regarding onset and continuity of symptoms.  

Thus, despite the unfavorable conclusions of the VA examiners, the Board finds that the evidence is at least in equipoise.  Thus, resolving all reasonable doubt in the Veteran's favor, service connection for a lumbar spine disability is warranted. 38 U.S.C.§ 5107 (b) (2012);Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990) .


ORDER

Service connection for facet arthritis of the lumbar spine is granted.



____________________________________________
Lesley A. Rein
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


